                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


MICHAEL D. BENSON,

               Plaintiff,

          v.                                           CASE NO. 18-3237-SAC
STATE OF KANSAS, et al.,

               Defendants.


                                             ORDER

       Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. Plaintiff filed a motion

for leave to proceed in forma pauperis. (Doc. 4.) On September 20, 2018, the Court entered a

Notice of Deficiency (Doc. 6) granting Plaintiff until October 22, 2018, to provide the financial

information required to support his motion for leave to proceed in forma pauperis. See 18 U.S.C.

§ 1915(a)(2). Plaintiff has not provided the financial information by the deadline. The Court’s

order was mailed to Plaintiff at his current address of record and was returned as undeliverable,

with a notation that Plaintiff was no longer at the facility. (Doc. 7.) On October 30, 2018, the

Court entered an Order to Show Cause (Doc. 8) granting Plaintiff until November 16, 2018, in

which to show good cause why this action should not be dismissed without prejudice for failure

to comply with Court orders. The Court’s Order to Show Cause was mailed to Plaintiff at his

current address of record and was returned as undeliverable, with a notation that Plaintiff was no

longer at the facility. (Doc. 9.)

       The Court’s Local Rules provide that “[e]ach attorney or pro se party must notify the

clerk in writing of any change of address or telephone number. Any notice mailed to the last




                                                 1
address of record of an attorney or pro se party is sufficient notice.” D. Kan. Rule 5.1(c)(3).

Plaintiff has failed to provide the Court with a Notice of Change of Address.

        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        Plaintiff has failed to provide the Court with a Notice of Change of Address, failed to

provide the financial information by the deadline, and failed to file a response to the Court’s

Order to Show Cause within the allowed time.

        IT IS THEREFORE ORDERED THAT this matter is dismissed without prejudice

under Fed. R. Civ. P. 41(b).

        IT IS FURTHER ORDERED THAT Plaintiff’s motion for leave to proceed in forma

pauperis (Doc. 4) and motion for immediate discovery (Doc. 5) are denied.

        IT IS SO ORDERED.

        Dated on this 20th day of November, 2018, in Topeka, Kansas.

                                                s/ Sam A. Crow
                                                SAM A. CROW
                                                U. S. Senior District Judge




                                                   2
